     Case 3:21-cv-00884-D Document 8 Filed 04/27/21                      Page 1 of 3 PageID 119
       Case 3:21-cv-00884-O Document 3 Filed 04/19/21                    Page 3 of 4 PagelD 108


AO 440 (Rev. 12/09) Summons in a Civil Action


                                   UNITED STATES DISTRICT COURT
                                                     for the
                                            Northern District of Texas

       Global Plasma Solutions Inc
                      Plailllifl
                        V.                                    Civil Action No. 3:21-cv-00884-D

         D Zine Partners LLC et al
                     Defendant


                                        Summons in a Civil Action

TO: Marwa Zaatari
      3000 South 5th Street
      Austin, Texas 78704
A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiffs attorney, whose name and address are:

    Justin Opitz
    2000 McKinney Avenue
    Suite 1400
    Dallas , TX 7520 I

    If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.




DA TE: 04/19/2021
                 Case 3:21-cv-00884-D Document 8 Filed 04/27/21                                         Page 2 of 3 PageID 120
                    Case 3:21 -cv-00884-D Document 3 Filed 04/19/21                                     Page 4 of 4 PagelD 109
/\0   ~40 (Rev 12109) Sum mons 111 .i   ·,v ,I /\, IH\ll (Page 2)

  Civil Ac tion No. 3:2 1-cv-00884-D


                                                                           PROOF OF SERVICE
                                 (This section slwuld 1101 he filed with the court 1111/ess required by Fed. R. Civ. P. 4 (I))


          This summ ons for ( 11w11e o/indil'ir/ual and title. if any) _ __ __ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
was received by me on (do te) _ _ _ _ _ _ _ _ _ __



            I     I personally served th e umm ons on the individua l at (place) _ _ _ _ _ _ _ _ __ _ _ _ _ __ _ _ _ __
            _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _____ on (da1e ) _ __ _ _ _ __ _ _ __ _                                                 or



            I     I lefi the summ on. m the individual's res idence or usual place of abode with (name)
                                                                                                                -------------
            - - - - - - - - - - - - - - - - - - - - -- - - -' a person of suitable age and discreti on who resides 1hcrc.
            on (dute _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ __ , ,md maikd a copy to the individual's last known addre5s; or



            I     I served the summ on. _on (name                                       , .....~...~=-\-~- - - - - - - - - - - - '' who is designated
                                                    ~/111di1:if!t1rlt11ot1-1/,--1~-f__.f,-\.,D
            by law to acce pt sci vice of rruccss on be\\i~ \~,;}1111e q/~        f{~t\\t,0-------------------
                                                                      \)l\\lDf /                on (date ) _ _ _ __ __                           : or



            I     1 1·ct urm:d   lhc summon s unc.~ccutcd because                                                                                 or



            I     other (.1peqfj,J
                                        ---------------------------------------


          My fees arc S _ _ _ _ _ _ __                              fo r Ira cl and S _ _ _ __ _ _ __   for services. for a total of$ - - - - - -


             I declare under pcnalt,          f perj ury that thi s inform ati on is true.



 Date :
          ----------
                                                                                                           . erve1' s signature



                                                                                                         Printed name and titl e



                                                                                                            Server's address



 Additional information regarding attempted service. etc:
         Case 3:21-cv-00884-D Document 8 Filed 04/27/21                                                 Page 3 of 3 PageID 121



                                                      AFFIDAVIT OF SERVICE

                                            UNITED STATES DISTRICT COURT
                                                 Northern District of Texas

Case Number: 3:21-CV-00884-D

Plaintiff:
GLOBAL PLASMA SOLUTIONS, INC.
vs.
Defendant:
D ZINE PARTNERS , LLC and MARWAZAATARI

Received these pape rs on the 20th day of April , 2021 at 11 :00 am to be served on MARWA ZAATARI , 3000 South 5th
Street, Austin , Travis County, TX 78704 .

I, Scott L Thomas, being duly sworn, depose and say that on the 21st day of April, 2021 at 6:10 pm, I:

delivered in hand to MARWA ZAA TARI , a true copy of the Summons in a Civil Action together with Original Complaint,
Exhibits , Civil Cover Sheet and Cover Letter from MCGUIRE WOODS dated April 21 , 2021, at 3000 South 5th Street,
Austin, Travis County, TX 78704, having first endorsed thereon , the date or delivery.



I certify that I am approved by the Judicial Branch Certi fica tion Commission, Misc. Docket No. 05-9122 under rule 103, 501 ,
and 501 .2 of the TRCP to deliver citations and other notices from any Di strict, County and Justice Courts in and for the State
of Texas. I am competent to make this oath; I am not less than 18 years of age, I am not a party to the above- referenced
cause , I have not been convicted of a felony or a crime of moral turpitude , and I am not interested in the outcome of the
above-referenced cause.




Subscribed and Sworn to before me on the 22nd day of
April , 2021 by the affiant who is personally known to me .                              Scott L Thomas
                                                                                         PSC # 1224, Exp. 7/31/2022


illoDOHu6~
NOTARY PUBLIC
                                                                                         Our Job Serial Number: THP-2021001843
                                                                                         Ref: 1100447


                                     Copyright O 1992-2021 Database Services , Inc. • Process Serve~s Toolbox V8 .1z




                                                                                                                 II I II II II 11111111111111111111 11111111
